                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        AMIT KANSUPDA,                                  Case No. 4:18-cv-02133-KAW
                                   8                     Plaintiff,                         ORDER TO SHOW CAUSE
                                   9              v.                                        Re: Dkt. No. 19
                                  10        BAPTISTA DELIVERY SERVICES, LLC,
                                            et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On February 15, 2019, Plaintiff filed a motion for default judgment. (Dkt. No. 17.) On

                                  14   February 19, 2019, the Court issued an order stating that if Defendant failed to file an opposition

                                  15   by the deadline under Civil Local Rule 7, Plaintiff was to file and e-mail a proposed order by the

                                  16   reply deadline. (Dkt. No. 19.) The proposed order was to be structured as outlined in Attachment

                                  17   A to the February 19, 2019 order, and “include all relevant legal authority and analysis necessary

                                  18   to establish the case.” Id.

                                  19           As no opposition was filed, Plaintiff's proposed order was due by March 8, 2019. Plaintiff

                                  20   did not, however, submit the proposed order or provide a chambers copy of the motion for default

                                  21   judgment. On March 15, 2019, the Court again ordered Plaintiff to file the proposed order and to

                                  22   provide a chambers copy of the motion for default judgment by March 22, 2019.

                                  23           To date, Plaintiff has still failed to submit the proposed order or a chambers copy of the

                                  24   motion for default judgment. The Court ORDERS Plaintiff to show cause why Plaintiff should

                                  25   not be sanctioned for repeatedly failing to comply with Court orders by: (1) submitting the

                                  26   proposed order, (2) providing a chambers copy of the motion for default judgment, and

                                  27   //

                                  28   //
                                   1   (3) explaining why Plaintiff has not complied with the Court's orders. Plaintiff's response is due

                                   2   by April 5, 2019.

                                   3          IT IS SO ORDERED.

                                   4   Dated: March 25, 2019
                                                                                            __________________________________
                                   5                                                        KANDIS A. WESTMORE
                                   6                                                        United States Magistrate Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
